Citation Nr: 1001780	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-12 266A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of both 
lower extremities, to include as secondary to a left tibia 
fracture.  

2. Entitlement to service connection for right ankle 
arthritis, claimed as secondary to a right heel compression 
fracture.  

3. Entitlement to service connection for bilateral hearing 
loss.  

4. Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1988 to March 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) (that denied 
service connection for generalized arthritis, right ankle 
arthritis, and hearing loss) and from an October 2008 rating 
decision that denied a rating in excess of 10 percent for 
hypertension.  In July 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran's service treatment records (STRs) do not include 
the report of his examination for separation from active 
duty.  He has consistently stated that he underwent such an 
examination (at which time at least one of the disabilities 
for which service connection is sought was noted).  Notably, 
among the STRs is a medical option statement wherein the 
Veteran expressed a desire for a complete separation medical 
examination.  At the Travel Board hearing, the Veteran 
testified that he was attached to a reserve unit, the Beckley 
West Virginia 304th MP Company, following his release from 
active duty; his STRs may have been located with that unit.  

Regarding the claims of service connection for arthritis of 
both lower extremities and right ankle, the Veteran's STRs 
show that he was seen for complaints of left ankle, right 
knee, left foot, and right foot pain, and for a stress 
fracture of the tibia (for which service connection is 
established).  He has not been afforded a VA examination to 
determine whether there is a nexus between his complaints in 
service (or his service connected fracture residuals) and the 
current lower extremity disabilities for which service 
connection is sought.  

Finally, regarding the claim for a rating in excess of 10 
percent for hypertension, the Veteran has not been afforded a 
VA examination to assess the severity of such disorder.  He 
alleges he was forced to forsake his chosen field in law 
enforcement, and that his hypertension (and medications to 
treat it) interferes with his ability to maintain gainful 
employment.  

The veteran is advised that under38 C.F.R. § 3.655(b) when a 
claimant fails (without good cause) to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search for any additional 
STRs, specifically including the report 
of a service separation examination.  
The search must encompass both the 
Veteran's Reserve unit, the Beckley 
West Virginia 304th MP Company, and the 
Veteran's service personnel file.  If 
no additional records are located 
because they were irretrievably lost, 
it should be so certified for the 
record, and the Veteran should be so 
notified.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran 
to determine the likely etiology for 
his current lower extremity arthritis 
(to include of the right ankle).  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination, and based on such review 
and examination of the veteran, provide 
opinions responding to the following:

(a) Is the Veteran's lower extremity 
(including right ankle) degenerative 
joint disease at least as likely as not 
(50% or better probability) related to 
his service, to include the complaints 
and findings noted therein?

(b) Is the Veteran's lower extremity 
degenerative joint disease at least as 
likely as not (50% or better 
probability) related to (caused or 
aggravated by) his service connected 
left tibia fracture residuals?

The examiner must explain the rationale 
for the opinions given.  

3.  The RO should secure updated 
records of all treatment the Veteran 
has received for his hypertension, then 
arrange for him to be examined by an 
appropriate physician to determine the 
current severity of his hypertension.  
His claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should have 
available for review (and note) the 
criteria in 38 C.F.R. § 4.104, Code 
7101 (and notes following), and the 
report of the examination should be 
sufficiently complete for consideration 
of all applicable criteria.  The 
examiner should be specifically comment 
on the impact of the Veteran's 
hypertension on his ability to work.  
The examiner should explain the 
rationale for any opinion offered.  

4.  The RO should then re-adjudicate 
the claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


